DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (US20160338266, “Yamaoka”) in view of Lafontaine et al. (US20050035673, “Lafontaine”).
Re claim 1, Yamaoka discloses an electric unit comprising: 
a motor 41 having a stator and a rotor (figs 4-5, 7 & 11, para [0031]-[0033], stator & rotor inherent for rotary electric motor); 
a control unit 42 configured to control the motor 41 (figs 5, 7 & 13, para [0033]); and 
a cooling fan 60 (figs 3 & 11, para [0023] & [0049]-[0051], figs show fan in cutting chamber 12 but teaches fan can be in containing chamber 431-para [0049]- the motor housing 411-para [0050])-, or in all three positions para [0051]; for rejection employing embodiment with fan inside motor housing 411) configured to generate cooling air for cooling the motor 41 and the control unit 42 (figs 4-7, para [0039]-[0042]);
a casing 411 (figs 5, 7 & 11, para [0046]) in which the motor 41 and the cooling fan 60 are accommodated (para [0050]), the casing 411 having an intake port 411a (fig 11, para [0046]) and a discharge port 411b (fig 11, para [0046]), 
wherein the control unit 42 is disposed on a more upstream side than the stator in a cooling flow path through which the cooling air flows (figs 4-7, para [0042]), and 
the cooling air flows downwardly through a space that is surrounded by an outer circumferential wall portion of the casing 411 (figs 11 & below, para [0046], portion of 411 between 411a & 411b), the outer circumferential wall portion being disposed radially outward of the rotor so as to face the rotor (fig 11, rotor inherently radially inside of circumferential wall portion of 411 & circ. wall of 411 faces radially inward).

    PNG
    media_image1.png
    312
    501
    media_image1.png
    Greyscale

Yamaoka discloses claim 1 except for the space is surrounded by the rotor and the outer circumferential wall portion of the casing. 
Lafontaine discloses the cooling air 910 (fig 9a, para [0131], cooling air 910 splits into 914 & 916) flows through the space 349 (fig 9a, 916) that is surrounded by the rotor 316 (fig 9a) and an outer circumferential wall portion of the casing (figs 9a & below), the outer circumferential wall portion being disposed radially outward of the rotor 316 so as to face the rotor 316 (figs 9a & below).

    PNG
    media_image2.png
    495
    496
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing and rotor of Yamaoka so the space is surrounded by the rotor and the outer circumferential wall portion of the casing, as disclosed by Lafontaine, in order to cool the stator windings and rotor magnets, as taught by Lafontaine (para [0131]).
Re claim 2, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka further discloses the cooling fan 60 is disposed in a manner so as to be positioned on a more downstream side than the motor 41 in the cooling flow path (fig 11, para [0050], figs show locating 60 at lower axially end of 41 & teaches providing 60 in 411), and generates the cooling air by drawing in air (para [0050]).
Re claim 4, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka is silent with respect to the motor is configured as an outer rotor type motor; the rotor and the control unit face toward each other with a gap therebetween; and the intake port is directed toward the gap.
Lafontaine discloses the motor is configured as an outer rotor type motor (fig 9a); the rotor 316 faces toward a gap (figs 9a & below); and the intake port 902 is directed toward the gap (figs 9a & below).

    PNG
    media_image3.png
    281
    568
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor of Yamaoka in view of Lafontaine as an outer rotor type motor; the rotor faces toward a gap; and the intake port is directed toward the gap, as disclosed by Lafontaine, in order to cool the stator windings and rotor magnets, as taught by Lafontaine (para [0131]).
It is pointed out that Yamaoka in view of Lafontaine disclose the rotor and the control unit face toward each other with the gap therebetween, since Yamaoka discloses the axial end of the motor 41 with the intake port 411a and the control unit 41 face toward each other (fig 5); and Lafontaine discloses the gap between the rotor 316 and the intake port 902 (fig 9a). 
Re claim 5, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka further discloses the cooling fan 60 is disposed on an opposite side of the motor 41 from the control unit 42 (fig 11, para [0050], figs show locating 60 at lower axially end of 41 & teaches providing 60 in 411); and the discharge port 411b is disposed in a vicinity of the cooling fan 60 (fig 11, para [0050]).
Re claim 6, Yamaoka in view of Lafontaine disclose claim 1 as discussed above. Yamaoka further discloses a rotating body 50 (fig 3, para [0023]) is configured to be connected to a shaft 45 of the motor 41 (figs 3-4, para [0031]-[0032]); and a shielding unit 434 (figs 4-5, 7-8 & 11, para [0038]) configured to block inflow of wind, which is generated by rotation of the rotating body 50, into the cooling fan 60 (figs 4-5, 7-8 & 11, para [0050], blocks wind when 60 is inside 411).
Re claim 7, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka a guide wall (figs 11 & below, portion of 411 w/ 411b indicated below) configured to guide the cooling air toward the discharge port 411b (figs 11 & below).

    PNG
    media_image4.png
    316
    322
    media_image4.png
    Greyscale


Re claim 9, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka is silent with respect to the cooling air passes through a through hole that is provided in the rotor and flows between the stator and the rotor.
Lafontaine discloses the cooling air 910 passes through a through hole 323 that is provided in the rotor 316 (fig 9a) and flows between the stator 328 and the rotor 316 (fig 9a, portion 914 of 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooing air of Yamaoka so the cooling air passes through a through hole that is provided in the rotor and flows between the stator and the rotor, as disclosed by Lafontaine, in order to cool the stator windings, as taught by Lafontaine (para [0131]).
Re claim 10, Yamaoka discloses an operating machine equipped with an electric unit, comprising: 
a cover member (figs 6 & 8, para [0037]-[0038], includes 44 & 434-435) accommodating the electric unit (figs 5, 7 & 13, para [0023], [0033], [0046] & [0049]-[0051], electric unit includes 41, 411, 42 & 60); 
an air introducing unit (figs 4, 6-7 & 9-10, para [0040] & [0052], portion of 43 w/ 431a) provided in an interior of the cover member (figs 4, 6-7 & 9-10, para [0040], extends through 43), air being introduced through the air introducing unit (para [0040] & [0042]); and 
an opening 431a provided in the air introducing unit (figs 4, 6-7 & 9-10, para [0040]) and oriented downward (figs 4, 6-7 & 9-10, para [0052]), 
wherein the electric unit comprises: 
a motor 41 having a stator and a rotor (figs 4-5, 7 & 11, para [0031]-[0033], stator & rotor inherent for rotary electric motor); 
a control unit 42 configured to control the motor 41 (figs 5, 7 & 13, para [0033]); and 
a cooling fan 60 (figs 3 & 11, para [0023] & [0049]-[0051], figs show fan in cutting chamber 12 but teaches fan can be in containing chamber 431-para [0049]- the motor housing 411-para [0050])-, or in all three positions para [0051]; for rejection employing embodiment with fan inside motor housing 411) configured to generate cooling air for cooling the motor 41 and the control unit 42 (figs 4-7, para [0039]-[0042]); and
a casing 411 (figs 5, 7 & 11, para [0046]) in which the motor 41 and the cooling fan 60 are accommodated (para [0050]), the casing 411 having an intake port 411a (fig 11, para [0046]) and a discharge port 411b (fig 11, para [0046]), and
wherein the control unit 42 is disposed on a more upstream side than the stator in a cooling flow path through which the cooling air flows (figs 4-7, para [0042]), and 
the cooling air flows downwardly through a space that is surrounded by an outer circumferential wall portion of the casing 411 (figs 11 & above for claim 1, para [0046], portion of 411 between 411a & 411b), the outer circumferential wall portion being disposed radially outward of the rotor so as to face the rotor (fig 11, rotor inherently radially inside of circumferential wall portion of 411 & circ. wall of 411 faces radially inward).
Yamaoka discloses claim 10 except for the space is surrounded by the rotor and the outer circumferential wall portion of the casing. 
Lafontaine discloses the cooling air 910 (fig 9a, para [0131], cooling air 910 splits into 914 & 916) flows through the space 349 (fig 9a, 916) that is surrounded by the rotor 316 (fig 9a) and an outer circumferential wall portion of the casing (figs 9a & above for claim 1), the outer circumferential wall portion being disposed radially outward of the rotor 316 so as to face the rotor 316 (figs 9a & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing and rotor of Yamaoka so the space is surrounded by the rotor and the outer circumferential wall portion of the casing, as disclosed by Lafontaine, in order to cool the stator windings and rotor magnets, as taught by Lafontaine (para [0131]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Lafontaine and in further view of Iida et al. (US20030037525, “Iida”).
Re claim 8, Yamaoka in view of Lafontaine discloses claim 1 as discussed above. Yamaoka further discloses a battery 70 configured to supply electrical power to the motor 41 (fig 5, para [0024]).
Yamaoka discloses claim 8 except for the battery is disposed on a more upstream side than the control unit in the cooling flow path.
Iida discloses the battery 43-45 is disposed on a more upstream side than the control unit 24 in the cooling flow path (figs 4-5 & 10a, para [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery of Yamaoka in view of Lafontaine to be disposed on a more upstream side than the control unit in the cooling flow path, as disclosed by Iida, in order to cool the battery, as taught by Iida (para [0042] & [0062]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Lafontaine and in further view of Sueshige et al. (US4944142, “Sueshige”)
Re claim 11, Yamaoka discloses an operating machine equipped with an electric unit, comprising: 
a cover member (figs 6 & 8, para [0037]-[0038], includes 44 & 434-435) accommodating the electric unit (figs 5, 7 & 13, para [0023], [0033], [0046] & [0049]-[0051], electric unit includes 41, 411, 42 & 60); 
an air lead-out unit 431b (fig 4, para [0040]) provided on the cover member (fig 4, para [0059]-[0060]),
wherein the electric unit comprises: 
a motor 41 having a stator and a rotor (figs 4-5, 7 & 11, para [0031]-[0033], stator & rotor inherent for rotary electric motor); 
a control unit 42 configured to control the motor 41 (figs 5, 7 & 13, para [0033]); and 
a cooling fan 60 (figs 3 & 11, para [0023] & [0049]-[0051], figs show fan in cutting chamber 12 but teaches fan can be in containing chamber 431-para [0049]- the motor housing 411-para [0050])-, or in all three positions para [0051]; for rejection employing embodiment with fan inside motor housing 411) configured to generate cooling air for cooling the motor 41 and the control unit 42 (figs 4-7, para [0039]-[0042]); and
a casing 411 (figs 5, 7 & 11, para [0046]) in which the motor 41 and the cooling fan 60 are accommodated (para [0050]), the casing 411 having an intake port 411a (fig 11, para [0046]) and a discharge port 411b (fig 11, para [0046]), and
wherein the control unit 42 is disposed on a more upstream side than the stator in a cooling flow path through which the cooling air flows (figs 4-7, para [0042]), and 
the cooling air flows downwardly through a space that is surrounded by an outer circumferential wall portion of the casing 411 (figs 11 & above for claim 1, para [0046], portion of 411 between 411a & 411b), the outer circumferential wall portion being disposed radially outward of the rotor so as to face the rotor (fig 11, rotor inherently radially inside of circumferential wall portion of 411 & circ. wall of 411 faces radially inward).
Yamaoka discloses claim 11 except for: 
the air lead-out unit being configured by forming a plurality of slits; and
the space is surrounded by the rotor and the outer circumferential wall portion of the casing. 
Lafontaine discloses the cooling air 910 (fig 9a, para [0131], cooling air 910 splits into 914 & 916) flows through the space 349 (fig 9a, 916) that is surrounded by the rotor 316 (fig 9a) and an outer circumferential wall portion of the casing (figs 9a & above for claim 1), the outer circumferential wall portion being disposed radially outward of the rotor 316 so as to face the rotor 316 (figs 9a & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing and rotor of Yamaoka so the space is surrounded by the rotor and the outer circumferential wall portion of the casing, as disclosed by Lafontaine, in order to cool the stator windings and rotor magnets, as taught by Lafontaine (para [0131]).
Sueshige discloses the air lead-out unit 44 (figs 1 & 3-4, col 2, lns 53-63) being configured by forming a plurality of slits 46 (figs 1 & 3-4, col 2, lns 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air lead-out unit of Yamaoka in view of Lafontaine to be configured by forming a plurality of slits, as disclosed by Sueshige, in order to reduce air flow impedance on the cutter scroll, as taught by Sueshige (col 2, lns 56-60).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC JOHNSON/Examiner, Art Unit 2834